Citation Nr: 1310817	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-45 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine.  

3. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.  He received the Purple Heart award.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  rating decision dated in April 2009 of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned a 10 percent rating effective March 8, 2008.  

In May 2010, the Veteran filed a notice of disagreement with his initial rating for PTSD and stated that he could not hold regular employment.  While in Rice v. Shinseki, 22 Vet. App. 447(2009), the Court found that a claim for a TDIU rating was part of the determination of an underlying increased rating claim, in the instant case the RO previously denied the claim for a TDIU rating in a September 2005 rating decision.  In May 2006, the Veteran disagreed with that determination by stating that he was unable to work at a job that required extensive sitting or standing.  A Statement of the Case was not issued and the Board is required to remand this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Similarly, the RO in a rating decision in October 2007 granted service connection for degenerative disc disease of the lumbar spine and a assigned a 10 percent rating effective November 4, 2004.  In January 2008 the Veteran filed a notice of disagreement with the assigned initial rating and the Board must remand this claim for the issuance of a Statement of the Case.  See Manlicon.  

A review of the Virtual VA paperless claims processing system includes VA treatment records from February 2008 to September 2012.  Additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA psychiatric examination in April 2009.  During this examination, the Veteran reported having an excellent relationship with his daughter.  His Global Assessment of Functioning (GAF) score was 55.  In his May 2010 notice of disagreement, the Veteran sated that he was "disconnected from everyone and everything" around him.  VA progress noted in November 2010 show his GAF score was 50 and the Veteran reported that his PTSD symptoms were exacerbated.  VA progress notes in March 2011, show the Veteran reported that his PTSD symptoms have gotten worse since he was taken off medication.  As the evidence suggests a material change in the disability since the Veteran was last examined by VA, a reexamination is necessary under 38 C.F.R. § 3.327. 

As discussed earlier, in a rating decision dated in September 2005, the RO denied entitlement to a TDIU rating and the Veteran filed a notice of disagreement with that determination in May 2006.  The RO in a rating decision in October 2007 granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent rating.  The Veteran filed a notice of disagreement with that determination in January 2008.  A Statement of the Case has not been issued for either issue and under these circumstances, a Statement of the Case must be issued for both issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

As noted above, the Court found that a claim for a TDIU rating was part of the determination of an underlying increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In May 2010, the Veteran filed a notice of disagreement with the initial rating assigned for PTSD and stated that he could not hold regular employment.  The issue of a TDIU rating as part of the claim for an initial higher rating for PTSD is inextricably intertwined with this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, if the Veteran's appeal for a TDIU rating, which arose from the September 2005 rating decision is not perfected and granted, the Veteran's claim for a TDIU rating should be readjudicated in conjunction with his claim for an initial higher rating for PTSD.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination to determine the current severity and extent of his service-connected PTSD.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a GAF score as set forth in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), for the Veteran's service-connected PTSD and indicate the impact of his PTSD on occupational and social functioning.  The examiner also should address the effect that PTSD has on the Veteran's employability.  A complete rationale for all opinions expressed should be provided.  If the examiner is not able to provide an opinion, he or she should explain why.

2.  Send the Veteran's claims file to a Vocational Rehabilitation specialist for determination of whether the Veteran is capable of employment given his 
service-connected disabilities.

3.  Issue a Statement of the Case referable to the following issues: entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine and entitlement to a TDIU rating on appeal from the September 2005 rating decision.  Only if the Veteran perfects an appeal should the claims be certified to the Board and after any necessary development has been completed.  

4.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claim of entitlement to an initial rating higher than 10 percent for PTSD.  Also, if the Veteran's appeal for a TDIU rating which was denied by the September 2005 rating decision is not perfected and granted, readjudicate the claim for a TDIU as part of the underlying claim for an initial higher rating for PTSD.  If the decision remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case, and afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


